Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
This office action is a response to a request for continuing examination filed on 03/02/2021 for application Number 16/276,372. Claims 1, 7 and 15 are amended. Claims 4-6 and 10-12 were previously cancelled. Claims 1-3, 7-9, and 13-18 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 Claims 1-3, 7-9, and 13-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pei et al. (CN 102195828 A; machine translation; hereinafter “Pei”) in view of Yao (CN 101383734 A; machine translation), and further in view of Chang et al. (GB 2415857 A; hereinafter “Chang”).

Regarding claim 1, Pei discloses a forwarding plane device for managing a path between the forwarding plane device and an opposite-end device (P. 11, Line 1, and Fig. 3: a forwarding module 302, for providing a retransmitted plane function), the forwarding plane device comprising: a memory (P. 14, Lines 5-6: memory) configured to store processor-executable instructions; and a processor (P. 7, Lines 38-39: CPU) configured to execute the processor-executable instructions to enable the device to: 
P. 9, Lines 40-41: the forwarding module periodically sends a detection message (= an echo request) to a server port; P. 10, Lines 1-3: a state machine can be used (by the forwarding module) to detect the response of the server port situation, and report the detection result to the control module; P. 10, Lines 14-16: forwarding module reports abnormal information (= a fault state) to the control module when a response message is not received within a pre-set time (= within a time threshold).); and 
release sessions on the path (P. 12, Lines 17-18: release of resources under the abnormal condition.).
But Pei does not disclose instructions to (a) enable the forwarding plane device to: consecutively send an echo request message to the opposite-end device until one of the following occur: (i) receipt of an echo response message, (ii) exceeding  the time threshold, which is a maximum time length for receipt of the echo response information, and (iii) exceeding the threshold of times, which is a maximum number of the consecutive sending of the echo request message(s); (b) increase a value of a path counter associated with the path between the forwarding plane device and the opposite-end device when the echo response information is not received within the time threshold; and (c) report a fault state of the path to a control plane device when the value of the path counter of the path exceeds the threshold of times, which is a threshold of the value of the path counter.
However, in the same field of endeavor, Yao discloses a GGSN configured to send a chain establishment request message to a redirection server in order to determine the state of the link between the GGSN and the server ([0041] a chain establishment request message  may be further sent to the redirection server of the GGSN connection, and the redirection server  of the GGSN connection is determined according to the response of the redirection server of the GGSN connection to the chain establishment request message.); and
report a fault state of the link between the GGSN and the server when a response is not received after sending messages a number of times (=N) continuously within a predetermined time (=T) ([0044] If no link-building response message is received within the predetermined time, it is determined that the redirection server that did not send the chain-building response message is faulty; or, the chain-building request message that is sent does not receive the chain-building response message continuously. When the number of times exceeds the preset value, it is determined that the redirection server that does not send a link establishment response message fails.). 
A skilled person would recognize that (a) Yao’s GGSN and redirection server may be equivalent to applicant’s forwarding plane device and opposite-end device, respectively, and Yao’s chain establishment request message and chain-building response may be equivalent to applicant’s echo request information and echo response information, respectively; and (b) Yao’s indication of sending up to N messages continuously within a predetermined time T suggests that Yao’s N is equivalent to applicant’s threshold of times, and Yao’s T/N is equivalent to applicant’s time threshold. 
Furthermore, Chang teaches a processor configured to increase a value of a path counter associated with the path between the forwarding plane device and the opposite-end device when the echo response information is not received; and report a fault state of the path to a control plane device when the value of the path counter of the path exceeds the threshold of times, which is a threshold of the value of the path counter ([1211] and Fig. 1:  During normal operation, SR 110-1 (= a forwarding plane device) monitors the status of protected sessions employing transport path 102 by periodically sending a heartbeat packet 116 towards host 108-B. Upon receiving each heartbeat packet 116, SR 110-2 (= an opposite-end device)  replies by returning a heartbeat packet 118 traveling in the opposite direction destined for SR 110-1; [140] the heartbeat processor 204 asserts that a network failure is being experienced by a flow directing packets to be transported across the communications network along the transport path 102; [1511] The following is an exemplary heartbeat ICMP echo request packet format, employed for heartbeat packets…; [01561] In accordance with the exemplary embodiment of the invention, the heartbeat processor 204 keeps track of heartbeat packet information employing a record per protected session…a programmable repetition threshold specifies the number of consecutive heartbeat request messages (packages 116) that can be sent without a single reply having been received, before it is asserted that the monitored session has encountered a network failure; -a repetition counter (= a path counter) tracks the number of consecutive heartbeat request messages (packets I 16) sent without a single reply having been received). 
According to claim 1, the time threshold is used to increment a path counter, but the echo request messages are continued to be sent until the path counter reaches a threshold, at which point a fault condition is reported. Thus effectively, the fault condition is determined when a “total number of messages sent exceed a threshold value without receiving a response” or the “total time elapsed during which all the messages are sent exceeds a threshold value without receiving a response”, both determined by the path counter and the “time period” used for incrementing the path counter. Pei teaches determining fault state when a time period is reached after sending a series of messages periodically without receiving a response, Yao teaches that a fault state may be determined when the number of times messages are sent exceeds a preset value (or threshold) and no response is received, and Chang teaches the use of a path counter to keep track of the number of messages sent to determine if the threshold of times is reached.
Thus all the elements of claim 1 are known in Pei, Yao, and Chang. The only difference is the combination of “old elements” into a forwarding plane device for managing a path between the forwarding plane device and an opposite-end device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the forwarding plane device of Pei based on the above teaching from Yao and Chang to enable the forwarding plane device to: “(a) consecutively send an echo request message to the opposite-end device until one of the following occur: (i) receipt of an echo response message, (ii) exceeding  the time threshold, which is a maximum time length for receipt of the echo response information, and (iii) exceeding the threshold of times, which is a maximum number of the consecutive sending of the echo request message(s); (b) increase a value of a path counter associated with the path between the forwarding plane device and the opposite-end device when the echo response information is not received within the time threshold; and (c) report a fault state of the path to a control plane device when the value of the path counter of the path exceeds the threshold of times, which is a threshold of the value of the path counter”, and thus obtain the limitations of claim 1. This modification uses prior art elements according to their established functions to predictably report a fault state using both path processing parameters - time threshold and threshold of times. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to, for example, enable a system to determine availability of a server for load balancing.

Regarding claim 2, Pei, Yao, and Chang disclose the limitations of claim 1 as set forth and Pei further discloses wherein the forwarding plane device is further configured to report the fault state of the path to the control plane device using a path label or a path IP address for identifying the path (P. 10, Lines 1-3: a state machine can be used (by the forwarding module) to detect the response of the server port situation, and report the detection result to the control module (= the control plane device); P. 8, Lines 25-26: The detection message includes the IP address of the device and the IP address of the server (= a path IP address).).  

Regarding claim 3, Pei, Yao, and Chang disclose the limitations of claim 1 as set forth and Yao further discloses wherein the forwarding plane device is further configured to receive the time threshold and the threshold of times from the control plane device ([0040] Wherein, when the preset value is N (= threshold of times), the predetermined time may be the difference between the forwarding time of the received Nth redirected service message and the first redirected service message; thus time threshold = predetermined time / N; When setting N  and the predetermined time, it can be set according to specific application requirements and scenarios. For example, when the detection sensitivity requirement is high, N and the predetermined time can be set to be slightly smaller; [0044] when determining a predetermined time and setting a preset value, it can also be set according to specific application requirements and scenarios.).

Regarding claim 13, Pei, Yao, and Chang disclose the limitations of claim 1 as set forth and Yao further discloses wherein the forwarding plane device is further configured to clear the recorded time and number of messages sent when the response message is received within the time threshold ([0062] In the embodiment of the present invention, when the number of received packets does not exceed N, or the time difference between the Nth redirected service packet received and the first redirected service packet does not exceed a threshold, a redirection is received. After a response message sent by the server, the GGSN (= the forwarding plane device) determines that the redirection server is working normally, and clears the difference in forwarding time recorded before receiving the redirected service message and the number of received messages to zero.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the forwarding plane device of Pei, Yao, and Chang as applied to claim 1, based on the above teaching from Yao combined with the teaching of the path counter of Chang to derive “wherein the forwarding plane device is further configured to clear the path counter of the path when the echo response information is received within the time threshold”, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to, for example, enable a system to determine availability of a server for load balancing.

Claims 7-9 and 14 are rejected on the same grounds set forth in the rejection of claims 1-3 and 13, respectively. Claims 7-9 and 14 recite similar features as claims 1-3 and 13, respectively, from the perspective of a method.

Claims 15-18 are rejected on the same grounds set forth in the rejection of claims 1-3 and 13, respectively. Claims 15-18 recite similar features as claims 1-3 and 13, respectively, from the perspective of a non-transitory computer-readable storage medium comprising instructions.

Response to Arguments
Applicant's arguments have been considered but are not persuasive or moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references being used in the current rejection.
Regarding claim 1, the applicant argues (remarks, P. 7-8) that “amended claim 1 describes using two thresholds for determining a faulty communication path. ln amended claim 1, besides the time threshold, there is another path processing parameter~ - i.e., the threshold of times. The forwarding plane device in amended claim 1 needs to determine whether either of two different thresholds is exceeded - - i.e., the time threshold or the threshold of the number of times the message is sent with a response. Therefore, both Pei and Yao fail to disclose detecting a first threshold of a value of a path counter associated with a number of consecutive messages in a path between the forwarding plane device and the opposite-end device before detecting a second threshold of a maximum time period for listening for receipt of echo response information.”
The examiner respectfully disagrees. According to claim 1, the time threshold is used to increment a path counter, but the echo request messages are continued to be sent until the path counter reaches a threshold, at which point a fault condition is reported. Thus effectively, the fault condition is determined when a “total number of messages sent exceed a threshold value without receiving a response” or the “total time elapsed during which all the messages are sent exceeds a threshold value without receiving a response”, both determined by the path counter and the “time period” used for incrementing the path counter. 
As indicated in this office action, Pei teaches determining fault state when a time period is reached after sending a series of messages periodically without receiving a response, Yao teaches that a fault state may be determined when the number of times messages are sent exceeds a preset value (or threshold) and no response is received, and Chang teaches the use of a path counter to keep track of the number of messages sent to determine if the threshold of times is reached. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forwarding plane device of Pei based on the teachings from Yao and Chang, to derive the limitations of claim 1, because the modification uses prior art elements of reporting a fault state using both path processing parameters - time threshold and threshold of times.
The same reasoning applies to claims 7 and 15 mutatis mutandis. Accordingly, claims 1, 7, and 15 are rejected over Pei in view of Yao. Further explanations have been added for clarification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bauer et al. (US 2012/0124431 A1) – Periodic keep-alive messages to a server for detecting a fault state of the connection.
Guo (US 2013/0272247 A1) – Set-up messages for establishing a public path from a base station to an MTC device.
Cherian et al. (US 2013/0339438 A1) – Triggering messages from a server to an M2M device to establish a path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471